DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Feb. 2021 has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pickup tube connected to the hose of claim 15 must be shown or the feature(s) canceled from the claim(s).  The current Fig 4 shows the pickup tube and the hose being the indistinguishable parts. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Objections
Claims 4 and 10 are objected to because of the following informalities:
Claim 4 recites “wherein the plurality of bores surrounding the central bore and extend through an inner wall to a shoulder” need amendment for grammar. Examiner suggests either “wherein the plurality of bores surrounding the central bore extends through an inner wall to a shoulder” or “wherein the plurality of bores surrounds the central bore and extends through an inner wall to a shoulder”.
Claim 10 does not terminate in a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the opposite end". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the air pump valve". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 6-7, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahrt US 2017/0266475 (hereafter Mahrt).

Regarding claim 1, Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
a tank (220) filled with fluid (240) and having a discharge port (port from tube 230);
a mixing device (mixing device of Fig 4) having a hollow elongated body (body surrounding chamber 130 as shown in Fig 4) with a first end (lower end in Fig 4, 132), a second end (upper end in Fig 4, 136), and a side wall (cylindrical wall bounding chamber 130);
the first end having an end wall (wall 320) with a central bore (bore from 132 into chamber 130) and a plurality of surrounding bores (432, 433) that extend from a plurality of apertures (apertures at lower end of bores 432/433) at the first end toward the second end and the plurality of bores are in communication with a mixing chamber (130); and
a pick-up tube (230) connected to the first end of the mixing chamber (¶15).



Regarding claim 6, Mahrt teaches all the limitations of claim 1. Mahrt further teaches wherein the pick-up tube (230) has a head that is threadably received within the central bore and a conduit that extends from the head to a bottom of the tank (¶15).

Regarding claim 7, Mahrt teaches all the limitations of claim 1. Mahrt further teaches wherein a hose is connected to the second end of the mixing device at one end and to a nozzle at the opposite end (where Fig 2 shows the hose (portion to the left of handle 210 and pressure gauge, and further shows the nozzle at the left most end of the hose).
[AltContent: textbox (Nozzle)][AltContent: textbox (Hose)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



a mixing device (Fig 4) extending from a first end (end of 132) to a second end (end of 136);
the mixing device having a side wall (outer portion of housing in Fig 4) that extends between the first end and the second end;
an end wall (410) at the first end of the mixing device that extends inwardly from the side wall to a central bore (portion of bore between inlet 132 and chamber 130) in the end wall;
the end wall having a plurality of surrounding bores (432/433) that surround the central bore and extend from a plurality of apertures (apertures at lower end of bores 432/433 that lead into the bore) in the end wall toward the second end of the mixing device; and
wherein the plurality of surrounding bores is in communication with a mixing chamber (130) within the mixing device.

Regarding claim 14, Mahrt teaches all the limitations of claim 10. Mahrt further teaches a pickup tube (230) connected to a threaded inner surface (threaded inner surface shown near inlet 132) of the central bore (¶15).

Regarding claim 16, Mahrt teaches all the limitations of claim 10. Mahrt further teaches the plurality of surrounding bores extending from the plurality of apertures in the end wall to a shoulder (shoulder at end of bores 432/433 where the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 1 above, and further in view of Henry US 8,882,001 B2 (hereafter Henry).

Regarding claim 2, Mahrt teaches all the limitations of claim 1. Mahrt further teaches where the system can be refilled (¶9).
Mahrt does not teach wherein an air pump valve is connected to the tank and adapted to provide pressurized air to the tank.
Henry teaches a compressed air foam mixing system (Fig 1) wherein an air pump valve (30, 11) is connected to the tank (1) and adapted to provide pressurized air to the tank (col 5 lines 11-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahrt (Fig 1) by incorporating an air pump valve connected to the tank and adapted to provide pressurized air to the tank of Henry (col 5 lines 11-26) in order to provide pressurized air to the tank (Henry col 5 lines 11-26) and refill the tank (Mahrt ¶9).

Regarding claim 3, Mahrt teaches all the limitations of claim 1. Mahrt further teaches where the system can be refilled (¶9) and an air port (431) in the side wall of the mixing device.
Mahrt does not teach wherein an air pump valve is connected to an air port in the side wall of the mixing device and is adapted to provide pressurized air to the mixing device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahrt (Fig 1) by incorporating an air pump valve connected of Henry (col 5 lines 11-26) in order to provide pressurized air to the tank (Henry col 5 lines 11-26) and refill the tank (Mahrt ¶9).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 1 above, and further in view of Allen US 3,258,160 (hereafter Allen) and Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred).

Regarding claim 11, Mahrt teaches all the limitations of claim 10. Mahrt further teaches the sidewall having a threaded outer surface (surface threaded to connect with fitting 260) immediately adjacent the second end of the mixing device.
Mahrt does not teach the sidewall having a threaded outer surface immediately adjacent the first end of the mixing device.
Allen teaches a compressed air system (Fig 1) comprising a mixing device (3) wherein the first end (lower end of device 3 attached to neck 2) of the mixing device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing device of Mahrt (Fig 4) by incorporating the mixing device being received in the discharge port of Allen (Fig 1) in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).
Manfred teaches a nozzle (Fig 3) for producing foam (¶1) where the nozzle can have the plurality of bores angled both with and against the flow of liquid (as in Figs 1 and 2) or only in the direction of liquid flow (Fig 3, ¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Mahrt (Fig 4) by incorporating only the plurality of bores angled in the direction of flow of Manfred (Fig 3, ¶7) as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). 
The modification would have resulted in the Mahrt nozzle comprising bores 432/433 but not bores 431/434.

Regarding claim 12, Mahrt in view of Allen and Manfred teaches all the limitations of claim 11. Mahrt further teaches a discharge port (port through which the foam travels out of the tank/mixing device) of a tank (220).
Mahrt does not teach wherein the threaded outer surface immediately adjacent the first end is configured to be received in a discharge port of a tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing device of Mahrt (Fig 4) by incorporating the mixing device being received in the discharge port of Allen (Fig 1) in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).

Regarding claim 13, Mahrt in view of Allen and Manfred teaches all the limitations of claim 11. Mahrt further teaches the plurality of apertures in the end wall receive gas directly from inside the tank (¶9, ¶12, Fig 2).
The combination of Mahrt/Allen/Manfred of claim 12 would result in wherein when the threaded outer surface immediately adjacent the first end is threadably received in a discharge port of a tank, the plurality of apertures in the end wall receive gas directly from inside the tank.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 1 above, and further in view of “Hose” Wikipedia published 12 Apr. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Hose&oldid=656049343> (hereafter Hose).

Regarding claim 15, Mahrt teaches all the limitations of claim 14. Mahrt further teaches the pickup tube (230).
Mahrt does not teach a hose connected to the pickup tube, wherein the hose is configured to extend from the pickup tube to a bottom of a tank.
Hose teaches where a hose/conduit carries fluid through a flexible tubing (Hose, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pickup tube of Mahrt (230) by attaching the conduit of Hose (hose, first paragraph) in order to allow flexible tubing to carry the fluid from the tank to the pickup tube (Hose, first paragraph) and as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
The modification would result in a hose connected to the pickup tube, wherein the hose is configured to extend from the pickup tube to a bottom of a tank.


Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry US 8,882,001 B2 (hereafter Henry) and further in view of Mahrt US 2017/0266475 (hereafter Mahrt).

Regarding claim 1, Henry teaches a compressed air foam mixing system (Fig 1), comprising:
a tank (1) filled with fluid (col 4 line 66 – col 5 line 10) and having a discharge port (port from tube 8);
a mixing device (mixing device shown in Fig 2) having a hollow elongated body (body surrounding central bore as shown in Fig 5) with a first end (end of 28), a second end (end of 27/20), and a side wall (wall of 7);
the first end having an end wall (cylindrical wall at first end in Fig 5) with a central bore (liquid flow portion as shown in Fig 5); and
a pick-up tube (8) connected to the first end of the mixing chamber (as shown in Fig 1).
Henry does not teach the first end having an end wall with a central bore and a plurality of surrounding bores that extend from a plurality of apertures at the first end toward the second end and the plurality of bores are in communication with a mixing chamber. 
Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
a tank (220) filled with fluid (240) and having a discharge port (port from tube 230);
a mixing device (mixing device of Fig 4) having a hollow elongated body (body surrounding chamber 130 as shown in Fig 4) with a first end (lower end in Fig 4, 132), a second end (upper end in Fig 4, 136), and a side wall (cylindrical wall bounding chamber 130); and
a pick-up tube (230) connected to the first end of the mixing chamber (¶15).
Mahrt further teaches the first end having an end wall (wall 320) with a central bore (bore from 132 into chamber 130) and a plurality of surrounding bores (432, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Henry (Fig 5) by incorporating the nozzle of Mahrt (Fig 4) in order to allow for pressurized air from the tank to enter the mixing chamber (¶9, ¶12, Fig 2).

Regarding claim 2, Henry in view of Mahrt teaches all the limitations of claim 1. Henry further teaches wherein an air pump valve (30, 11) is connected to the tank (via 14 in Fig 1) and adapted to provide pressurized air to the tank (col 5 lines 11-26).

Regarding claim 3, Henry in view of Mahrt teaches all the limitations of claim 1. Henry further teaches wherein an air pump valve (30, 11) is connected to an air port (26) in the side wall of the mixing device and is adapted to provide pressurized air to the mixing device (col 5 lines 57-67).

Regarding claim 4, Henry in view of Mahrt teaches all the limitations of claim 1. 

Mahrt teaches wherein the plurality of bores (432/433) surrounding the central bore and extend through an inner wall (portion of wall 410 adjacent to mixing chamber 130) to a shoulder (shoulder shown in Fig 4 where bores 432/433 meet chamber 130) and an inner surface (inner surface of 410) of the inner wall forms the central bore in order to promote expansion (¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Henry (Fig 5) by incorporating the nozzle with the shoulder of Mahrt (Fig 4) in order to promote expansion (¶11).

Regarding claim 6, Henry in view of Mahrt teaches all the limitations of claim 1. Henry further teaches wherein the pick-up tube (8) has a head (9) that is threadably received within the central bore (col 5 lines 54-57) and a conduit that extends from the head to a bottom of the tank (as shown in Fig 1).

Regarding claim 7, Henry in view of Mahrt teaches all the limitations of claim 1. Henry further teaches wherein a hose (17) is connected to the second end of the mixing device at one end and to a nozzle (18) at the opposite end.


a mixing device (Fig 5) extending from a first end (end of 28) to a second end (end of 27);
the mixing device having a side wall (outer portion of wall 7 in Fig 5) that extends between the first end and the second end;
an end wall (28) at the first end of the mixing device that extends inwardly from the side wall to a central bore in the end wall (as shown in Fig 5); and
a mixing chamber (19) within the mixing device.
Henry does not teach:
the end wall having a plurality of surrounding bores that surround the central bore and extend from a plurality of apertures in the end wall toward the second end of the mixing device; and
wherein the plurality of surrounding bores is in communication with a mixing chamber within the mixing device.
Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
the end wall (410 in Fig 4) having a plurality of surrounding bores (432/433 in Fig 4) that surround the central bore (bore from 132 to 136) and extend from a plurality of apertures (apertures at lower end of bores 432/433) in the end wall toward the second end (end of 136) of the mixing device; and
wherein the plurality of surrounding bores is in communication with a mixing chamber (130) within the mixing device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Henry (Fig 5) by incorporating the nozzle of Mahrt (Fig 4) in order to allow for pressurized air from the tank to enter the mixing chamber (¶9, ¶12, Fig 2).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henry US 8,882,001 B2 (hereafter Henry) in view of Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 4 above, and further in view of Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred).

Regarding claim 5, Henry in view of Mahrt teaches all the limitations of claim 4. 
Mahrt teaches the shoulder (shoulder shown in Fig 4 where bores 432/433 meet chamber 130).
Henry in view of Mahrt does not teach wherein the shoulder is angled outwardly from the central bore and upwardly toward the second end of the hollow elongated body.
Manfred teaches a nozzle (Fig 3) for producing foam (¶1) comprising a first end (right end in Fig 3, opposite optional plug 24), a second end (left end in the Fig 3, adjacent the optional plug 24), and a plurality of bores (7). Manfred further teaches 
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Shoulder)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Mahrt (Fig 4) by incorporating the shoulder of Manfred (shown above) as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry US 8,882,001 B2 (hereafter Henry) and further in view of Allen US 3,258,160 (hereafter Allen), “Hose” Wikipedia published 12 Apr. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Hose&oldid=656049343> (hereafter Hose), Mahrt US 2017/0266475 (hereafter Mahrt), and Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred).


a tank (1) having an air port (14) and a discharge port (port from tube 8 on tank);
a mixing device (device comprising part 7 in Fig 1) having a hollow body (7 in Fig 5) extending from a first end (end of 28) to a second end (end of 27/29);
a pickup tube (8) connected to the mixing device through the first end of the mixing device (as shown in Figs 1 and 5);
a hose (17) connected to the second end of the mixing device.
Henry does not teach 
the first end of the mixing device received in the discharge port of the tank;
a conduit extending from the pickup tube into the tank;
the first end of the mixing device having an end wall with a plurality of bores that extend from a plurality of apertures at the first end in the end wall and into the hollow body of the mixing device; and
Allen teaches a compressed air system (Fig 1) comprising a tank (1) and a mixing device (3) wherein the first end (lower end of device 3 attached to neck 2) of the mixing device received in the discharge port (2) of the tank in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing device of Henry (Fig 5) by incorporating the mixing device being received in the discharge port of Allen (Fig 1) in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pickup tube of Henry (8) by attaching the conduit of Hose (hose, first paragraph) in order to allow flexible tubing to carry the fluid from the tank to the pickup tube (Hose, first paragraph) and as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Mahrt teaches a compressed air foam mixing system (Fig 2), comprising: the first end (end of 132 in Fig 4) of the mixing device (Fig 4) having an end wall (wall of 410) with a plurality of bores (432/433) that extend from a plurality of apertures (apertures at entrance to bores 432/433) at the first end in the end wall and into the hollow body (body of mixing chamber 130) of the mixing device and a pickup tube (230) connected to the mixing device through the first end of the mixing device (¶15).
Mahrt teaches where the nozzle design allows for pressurized air from the tank to enter the mixing chamber (¶9, ¶12, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Henry (Fig 5) by incorporating the nozzle of Mahrt (Fig 4) in order to allow for pressurized air from the tank to enter the mixing chamber (¶9, ¶12, Fig 2).
Manfred teaches a nozzle (Fig 3) for producing foam (¶1) where the nozzle can have the plurality of bores angled both with and against the flow of liquid (as in Figs 1 and 2) or only in the direction of liquid flow (Fig 3, ¶7).

The modification would have resulted in the Mahrt nozzle comprising bores 432/433 but not bores 431/434.

Regarding claim 9, Henry in view of Allen, Hose, Mahrt, and Manfred teaches all the limitations of claim 8. Henry further teaches wherein the air pump valve (30, 11) is configured to receive pressurized air into the tank and a fluid within the tank is caused to flow through the pickup tube (col 5 lines 11-26).
Henry does not teach the pressurized air in the tank is received through the plurality of bores of the mixing device.
Mahrt teaches the pressurized air in the tank is received through the plurality of bores of the mixing device (¶9, ¶12, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Henry (Fig 5) by incorporating the nozzle of Mahrt (Fig 4) in order to allow for pressurized air from the tank to enter the mixing chamber (¶9, ¶12, Fig 2).


Response to Arguments
The following is a response to Applicant’s arguments filed 4 Feb. 2021:

Applicant argues that the amended claim 1 is not taught by Henry in view of Cable.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the amended claim 1 is not taught by the prior art.
Examiner disagrees. The claim is not patentable in view of Mahrt and also in view of Henry in view of Mahrt.

Applicant argues that the amended claim 8 is not taught by Henry in view of Cable.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the amended claim 8 is not taught by the prior art.
Examiner disagrees. The claim is not patentable in view of Henry in view of Allen, Hose, Mahrt, and Manfred.

New independent claim 10 is rejected in view of Mahrt and also in view of Henry in view of Mahrt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.